     Case 1:19-cv-00391-LG-RPM Document 502-1 Filed 06/09/21 Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION

ARC CONTROLS, INC.,               )
     Plaintiff,                   )
                                  )
v.                                )
                                  ) CASE NO. 1:19-cv-391-LG-RPM
                                  )
M/V NOR GOLIATH, in rem, and ) Consolidated with:
GOLIATH OFFSHORE HOLDINGS PTE. ) CASE NO. 1:19-cv-395-HSO-JCG
LTD., in personam                 )
_________________________________ )


                    DECLARATION OF RICHARD M. CURRENCE, JR.

       Pursuant to 28 U.S.C. 1746, Declarant Richard Currence, Jr. (“Declarant”) does hereby

declare, certify, and verify under penalty of perjury under the laws of the United States of America

that the following is true and correct:

   1. I am a person of the full age of majority, a resident of the State of Louisiana and competent

       to make this Declaration based on my personal information and knowledge.

   2. I am the Owners’ Representative of Goliath Offshore Holdings, Pte. Ltd, a foreign

       corporation and owner of the M/V NOR GOLIATH and provide industry knowledge to the

       Owners regarding the operations of the M/V NOR GOLIATH. (collectively, “Goliath”).

   3. I have an extensive background in vessel operations and offshore construction and

       structural decommissioning in the Gulf of Mexico. I am very familiar with the M/V NOR

       GOLIATH, its equipment and operations and have boarded and worked aboard the vessel

       many times over the past six years.

                                                                                  EXHIBIT
                                                                                       A

                                                 1
    Case 1:19-cv-00391-LG-RPM Document 502-1 Filed 06/09/21 Page 2 of 12




   4. Goliath Offshore Holdings Pte. Ltd. is the owner of the M/V NOR GOLIATH (“vessel”),

       a self-propelled oceangoing ship equipped with cranes to perform heavy lifts for

       construction and in some cases platform decommissioning

   5. The vessel is approximately 590.6 feet in length and 105 feet in width and is equipped with

       a Liebherr MTC 78000-1400 (1600 Metric Ton) Litronic crane and two Liebherr CBO

       3600-100 (70 Metric Ton) Litronic auxiliary cranes.

   6. The vessel is flagged out of the Marshall Islands and bears IMO Registration Number

       9396933.

   7. The M/V NOR GOLIATH could perform its function and has performed its function of

       performing heavy-lifts and decommissioning of oil and gas platforms without the use of

       material barges.

   8. The M/V NOR GOLIATH has lifted entire platform components and moved those

       components on its own propulsion to another location for use in a Rig-to-Reef project

       without any assistance from another vessel or material barge.

   9. In July of 2018, the vessel performed just such a project during the removal of the WC-

       504-A platform for Enven during a charter for Ranger/Epic. Project plans, drawings and

       photographs are attached and came from the vessel records.

   10. A photograph of the M/V NOR GOLAITH holding an offshore well jacket while underway

       to another location is attached to my Declaration. The photograph is taken from the

       vessels’ website.

Dated: June 9, 2021



                                                             _____________________________
                                                                   Richard M. Currence, Jr.


                                               2
Nor Goliath                                                               Page 1 of 2
        Case 1:19-cv-00391-LG-RPM Document 502-1 Filed 06/09/21 Page 3 of 12




     I mag e: NO AA/F GBNMS/Sc hmah l




     GOLIATH OFFSHORE HOLDINGS PTE LTD




     Nor Goliath is a DP3 inspection, maintenance, repair and heavy lift
     vessel with accommodation for 296 people. She is equipped with one
     1,600mt Liebherr main crane and two 70mt auxiliary cranes and 4,200
     m2 flush deck cargo space.

     VESSEL SPECIFICATIONS:
      • Build: 2009
      • Flag: Marshall Islands
      • Class: ABS + A1 + E + AMS + ACCU + ICE CO + ✠DP3 + HELIDECK + ES + FiFi
      • Length (overall): 590.6 ft (180.0 m)
      • Width: 105.0 ft (32.0 m)
      • Draft (design/max): 24.6 ft (7.5 m)
      • Draft (mean): 21.3 ft (6.5 m)
      • Draft (max with retractable thrusters extended): 38.0 ft (11.6 m)
      • Accommodation: 296
      • Main crane: Liebherr MTC 7800-1400 (1600) Litronic, 1,600mt / 80m hook height

                                                                                        EXHIBIT

https://www.norgoliath.com/
                                                                                          B       5/26/2021
Case 1:19-cv-00391-LG-RPM Document 502-1 Filed 06/09/21 Page 4 of 12




                                                          EXHIBIT
                                                              C
Case 1:19-cv-00391-LG-RPM Document 502-1 Filed 06/09/21 Page 5 of 12
Case 1:19-cv-00391-LG-RPM Document 502-1 Filed 06/09/21 Page 6 of 12
Case 1:19-cv-00391-LG-RPM Document 502-1 Filed 06/09/21 Page 7 of 12
Case 1:19-cv-00391-LG-RPM Document 502-1 Filed 06/09/21 Page 8 of 12
0391-LG-RPM Document 502-1 Filed 06/09/21
1:19-cv-00391-LG-RPM Document 502-1 Filed 06/09/21 Page 10
Case 1:19-cv-00391-LG-RPM Document 502-1 Filed 06/09/21 Page 11 of 12
1:19-cv-00391-LG-RPM Document 502-1 Filed 06/09/21 Page 12
